DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2020/0004118 A1) in view of Chang (US 2020/0150517 A1).
With respect to claim 1:	Hsu teaches “a wavelength conversion wheel (100), comprising: a turntable (120), having an inner ring portion (121) and a ring-shaped irradiation portion (122), wherein the ring-shaped irradiation portion is connected to an outer edge of the inner ring portion (see Fig. 1), and the ring-shaped irradiation portion comprises a wavelength conversion region (1221); a wavelength conversion layer (130), disposed on the wavelength conversion region (see Fig. 2); a pressure ring (140), pressing against the inner ring portion (paragraph 27) and having a first surface facing away the turntable (see Fig. 3); and a balance weight (150)”.
Hsu does not teach an anodized layer, disposed on the first surface; the balance weight disposed on the anodized layer, wherein the surface roughness of the anodized layer is 1 µm to 10 µm.
Note: Hsu teaches a heat insulating layer 170 in the claimed location (see Fig. 8a); however, Hsu declines to say what it is made of.
However, Chang teaches an anodized layer (130) disposed on the surface of turntable (110) with a wavelength conversion layer (120) disposed thereon, wherein the surface roughness of the anodized layer is 1 µm to 10 µm (paragraph 35).  Chang explains that this arrangement has the advantage of avoiding deterioration of organic bonding material by improving heat resistance (paragraph 38).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu by placing an anodized layer as taught by Chang between the first surface and the balance weight of Hsu (i.e. using it as the heat insulation structure 170) in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 2:	Hsu teaches “wherein a material of the pressure ring comprises at least one of aluminum (paragraph 27), aluminum alloy, magnesium, magnesium alloy, titanium and titanium alloy”.
With respect to claim 3:	Hsu does not specifically teach “wherein the anodized layer is formed by a process of plasma electrolytic oxidation or a process of micro-arc oxidation”.
However, Chang teaches “wherein the anodized layer is formed by a process of plasma electrolytic oxidation or a process of micro-arc oxidation (paragraph 44)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu by placing an anodized layer as taught by Chang between the first surface and the balance weight of Hsu (i.e. using it as the heat insulation structure 170) in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 4:	Hsu does not specifically teach “wherein the anodized layer comprises a ceramic structure layer”.
However, Chang teaches “wherein the anodized layer comprises a ceramic structure layer (paragraph 45)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu by placing an anodized layer as taught by Chang between the first surface and the balance weight of Hsu (i.e. using it as the heat insulation structure 170) in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 5:	Hsu does not specifically teach “wherein a thickness of the anodized layer is 10 µm to 100 µm”.
However, Chang teaches “wherein a thickness of the anodized layer is 10 µm to 100 µm (paragraph 34)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu by placing an anodized layer as taught by Chang between the first surface and the balance weight of Hsu (i.e. using it as the heat insulation structure 170) in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 6:	Hsu does not specifically teach “wherein a thermal conductivity of the anodized layer is smaller than a thermal conductivity of the turntable”.
However, Chang teaches “wherein a thermal conductivity of the anodized layer (thermal conductivity of anodized aluminum = 0.53–1.62 W/mK; see Lee et al. (“Thermal conductivity of anodized aluminum oxide layer: The effect of electrolyte and temperature”, Materials Chemistry and Physics 141 (2013) 680-685) is smaller than a thermal conductivity of the turntable (thermal conductivity of aluminum = 234.3 W/mK; see Sanders, R.E., Jr., “Aluminum and Aluminum Alloys”, Kirk-Othmer Encyclopedia of Chemical Technology, (Ed.), (2012), https://doi.org/10.1002/0471238961.0112211319200112.a01.pub3)).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu by placing an anodized layer as taught by Chang between the first surface and the balance weight of Hsu (i.e. using it as the heat insulation structure 170) in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 7:	Hsu does not specifically teach “wherein a thermal conductivity of the anodized layer is 0.5 to 10 W/(m-K)”.
However, Chang teaches “wherein a thermal conductivity of the anodized layer is 0.5 to 10 W/(m-K) (thermal conductivity of anodized aluminum = 0.53–1.62 W/mK; see Lee et al., “Thermal conductivity of anodized aluminum oxide layer: The effect of electrolyte and temperature”, Materials Chemistry and Physics 141 (2013) 680-685)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu by placing an anodized layer as taught by Chang between the first surface and the balance weight of Hsu (i.e. using it as the heat insulation structure 170) in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 8:	Hsu teaches “wherein the pressure ring further has a second surface (see Fig. 1), the second surface is opposite to the first surface and faces the turntable (see Fig. 1)”.
Hsu does not specifically teach “the anodized layer is further disposed on the second surface”.
However, Chang teaches an anodized layer (130) disposed on the surface of turntable (110) with a wavelength conversion layer (120) disposed thereon, wherein the surface roughness of the anodized layer is 1 µm to 10 µm (paragraph 35).  Chang explains that this arrangement has the advantage of avoiding deterioration of organic bonding material by improving heat resistance (paragraph 38).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu by placing an anodized layer as taught by Chang between the second surface and the and the turntable of Hsu in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 9:	Hsu teaches “further comprising a driving part (110), wherein the turntable is located between the driving part and the pressure ring (see Fig. 1), the second surface is attached to the inner ring portion (see Fig. 3), and the driving portion is adapted to drive the turntable to rotate (paragraphs, 27, 29)”.
With respect to claim 10:	Hsu teaches “a projection device (200), comprising: an illumination system (210), providing an illumination beam (L1); a light valve (220), disposed on a transmission path of the illumination beam (see Fig. 10) to convert the illumination beam into an image beam (L2); and a projection lens (230), disposed on a transmission path of the image beam (see Fig. 10), wherein the illumination system comprises an excitation light source (211) and a wavelength conversion wheel (100), the excitation light source provides an excitation beam (Le), and the wavelength conversion wheel comprises: a turntable (120), having an inner ring portion (121) and a ring-shaped irradiation portion (122), wherein the ring-shaped irradiation portion is connected to an outer edge of the inner ring portion (see Fig. 1), and the ring-shaped irradiation portion comprises a wavelength conversion region (121); a wavelength conversion layer (130), disposed on the wavelength conversion region (see Fig. 3); a pressure ring (140), pressing against the inner ring portion (see Fig. 3) and having a first surface facing away the turntable (see Fig. 3); and a balance weight (150), wherein the wavelength conversion device is disposed on a transmission path of the excitation beam (see Fig. 11), the wavelength conversion layer of the wavelength conversion device is adapted to convert the excitation beam into a converted beam (Lp), and the illumination beam comprises the converted beam (Lp) and the excitation beam (Lr)”.
Hsu does not teach an anodized layer, disposed on the first surface; the balance weight disposed on the anodized layer, wherein the surface roughness of the anodized layer is 1 µm to 10 µm.
Note: Hsu teaches a heat insulating layer 170 in the claimed location (see Fig. 8a); however, Hsu declines to say what it is made of.
However, Chang teaches an anodized layer (130) disposed on the surface of turntable (110) with a wavelength conversion layer (120) disposed thereon, wherein the surface roughness of the anodized layer is 1 µm to 10 µm (paragraph 35).  Chang explains that this arrangement has the advantage of avoiding deterioration of organic bonding material by improving heat resistance (paragraph 38).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu’s projection device by placing an anodized layer as taught by Chang between the first surface and the balance weight of Hsu (i.e. using it as the heat insulation structure 170) in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 11:	Hsu teaches “wherein a material of the pressure ring comprises at least one of aluminum (paragraph 27), aluminum alloy, magnesium, magnesium alloy, titanium and titanium alloy”.
With respect to claim 12:	Hsu does not specifically teach “wherein the anodized layer is formed by a process of plasma electrolytic oxidation or a process of micro-arc oxidation”.
However, Chang teaches “wherein the anodized layer is formed by a process of plasma electrolytic oxidation or a process of micro-arc oxidation (paragraph 44)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu’s projection device by placing an anodized layer as taught by Chang between the first surface and the balance weight of Hsu (i.e. using it as the heat insulation structure 170) in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 13:	Hsu does not specifically teach “wherein the anodized layer comprises a ceramic structure layer”.
However, Chang teaches “wherein the anodized layer comprises a ceramic structure layer (paragraph 45)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu’s projection device by placing an anodized layer as taught by Chang between the first surface and the balance weight of Hsu (i.e. using it as the heat insulation structure 170) in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 14:	Hsu does not specifically teach “wherein a thickness of the anodized layer is 10 µm to 100 µm”.
However, Chang teaches “wherein a thickness of the anodized layer is 10 µm to 100 µm (paragraph 34)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu’s projection device by placing an anodized layer as taught by Chang between the first surface and the balance weight of Hsu (i.e. using it as the heat insulation structure 170) in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 15:	Hsu does not specifically teach “wherein a thermal conductivity of the anodized layer is smaller than a thermal conductivity of the turntable”.
However, Chang teaches “wherein a thermal conductivity of the anodized layer (thermal conductivity of anodized aluminum = 0.53–1.62 W/mK; see Lee et al. (“Thermal conductivity of anodized aluminum oxide layer: The effect of electrolyte and temperature”, Materials Chemistry and Physics 141 (2013) 680-685) is smaller than a thermal conductivity of the turntable (thermal conductivity of aluminum = 234.3 W/mK; see Sanders, R.E., Jr., “Aluminum and Aluminum Alloys”, Kirk-Othmer Encyclopedia of Chemical Technology, (Ed.), (2012), https://doi.org/10.1002/0471238961.0112211319200112.a01.pub3)).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu’s projection device by placing an anodized layer as taught by Chang between the first surface and the balance weight of Hsu (i.e. using it as the heat insulation structure 170) in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 16:	Hsu does not specifically teach “wherein a thermal conductivity of the anodized layer is 0.5 to 10 W/(m-K)”.
However, Chang teaches “wherein a thermal conductivity of the anodized layer is 0.5 to 10 W/(m-K) (thermal conductivity of anodized aluminum = 0.53–1.62 W/mK; see Lee et al., “Thermal conductivity of anodized aluminum oxide layer: The effect of electrolyte and temperature”, Materials Chemistry and Physics 141 (2013) 680-685)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu’s projection device by placing an anodized layer as taught by Chang between the first surface and the balance weight of Hsu (i.e. using it as the heat insulation structure 170) in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 17:	Hsu teaches “wherein the pressure ring further has a second surface (see Fig. 1), the second surface is opposite to the first surface and faces the turntable (see Fig. 1)”.
Hsu does not specifically teach “the anodized layer is further disposed on the second surface”.
However, Chang teaches an anodized layer (130) disposed on the surface of turntable (110) with a wavelength conversion layer (120) disposed thereon, wherein the surface roughness of the anodized layer is 1 µm to 10 µm (paragraph 35).  Chang explains that this arrangement has the advantage of avoiding deterioration of organic bonding material by improving heat resistance (paragraph 38).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the wavelength conversion wheel of Hsu’s projection device by placing an anodized layer as taught by Chang between the second surface and the and the turntable of Hsu in order to improve heat resistance and avoid deterioration of the bond therebetween (Chang paragraph 38).
With respect to claim 18:	Hsu teaches “further comprising a driving part (110), wherein the turntable is located between the driving part and the pressure ring (see Fig. 1), the second surface is attached to the inner ring portion (see Fig. 3), and the driving portion is adapted to drive the turntable to rotate (paragraphs, 27, 29)”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875